DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s argument, in the response filed on 03/30/2021, that the claims as currently amended, are directed to a tool and recite the common inventive feature of at least a “non-trephine cutting tool” and an edge that cuts “cartilage surrounding a joint articular cartilage lesion”, is found persuasive. Accordingly, the restriction requirement filed on 03/04/2021 is hereby withdrawn in response to the claim amendments filed on 03/30/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Straussman on 05/21/2021.
The application has been amended as follows: 

A.	Amend independent claims 1 and 11 to read as follows:
Claim 1, A tool for use in repairing joint articular cartilage lesions, the tool comprising:
A)	a first non-trephine cutting tool having
	i)	a closed geometric peripheral shape and a cutting edge, and

		a)	cartilage surrounding a joint articular cartilage lesion from a repair site while having insubstantial effect on subchondral bone underlying the cartilage surrounding the joint articular cartilage lesion cartilage being cut, and
		b)	a cartilage repair patch;
B)	a handle comprising at least two arms, a first of the at least two arms being coupled to a first location of the closed geometric peripheral shape and a second of the at least two arms being coupled to a second location of the closed geometric peripheral shape, wherein the first and second locations are spaced apart from each other;
[[B]]C)	 a repair patch support, biased relative to the at least two arms in a direction towards the at least two arms and away from the cutting edge, and associated with the first cutting tool which will support a specific cartilage repair patch that was cut using the first cutting tool, and will assist in one or more of transfer to the repair site, or proper placement at the repair site, of a specific cartilage repair patch cut using the first cutting tool.

Claim 11, A tool for use in joint articular cartilage repair comprising:
a non-trephine cutting tool, having 
	i)	a handle having at least two arms, the handle being coupled to a movable support via a rod positioned between the at least two arms, the movable support being configured to assist in one or more of transfer to a repair site, or proper placement at the repair site, of a specific cartilage repair patch cut using the non-trephine cutting tool; and

		a)	cartilage surrounding a joint articular cartilage lesion from a repair site while having insubstantial effect on subchondral bone underlying the cartilage surrounding the joint articular cartilage lesion cartilage being cut, and
		b)	a cartilage repair patch;
wherein, the movable support has a peripheral shape that fits within, and closely corresponds to, the closed geometric peripheral shape of the cutter section and is biased relative to the at least two arms in a direction towards the at least two arms and away from the cutting edge.   

B.	Allow claims 1 – 5, 7, 9 and 11 – 18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior arts are to Wood (US Pub. 2014/0276231 A1) which discloses a related tool [Figs.6-15] having the closed cutting tool (311) and repair patch support (312). However, Wood does not disclose all the limitations of the claimed tool, mainly the configuration of the handle and its correlation with both the cutting tool and the repair patch support. Accordingly, the claims as currently amended are allowable over the discovered references.
The references to Dinger, III et al. (US Pub. 2006/0178748 A1) and O’Neil (US Pat. 5954671) were discussed during the interview, for disclosing related tools.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775